Citation Nr: 1705116	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-05 286	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

 

THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1962 to March 1966.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for bilateral hearing loss and tinnitus.  

In August 2013, the Board remanded these issues for additional development.



FINDINGS OF FACT

1.  Service connection for tinnitus was granted in a February 2014 rating decision.  

2.  Service connection for bilateral hearing loss was granted in a September 2015 rating decision.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for tinnitus is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

2.  The claim of entitlement to service connection for bilateral hearing loss is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus and bilateral hearing loss was initially denied in September 2009, with such denial confirmed and continued in an April 2010 rating decision after the receipt of additional evidence.  The Veteran filed a notice of disagreement (NOD.  The RO provided a statement of the case in January 2011.  The Veteran perfected his appeal in February 2011.  Following a Board remand for further development, the RO granted service connection for tinnitus with an evaluation of 10 percent, effective September 18, 2008.  That decision became final after one year.

In a September 2015 rating decision, the RO granted service connection for bilateral hearing loss, evaluated as 40 percent disabling, effective April 20, 2015.  The Veteran subsequently filed an NOD which was limited to the effective date for the award of service connection for bilateral hearing loss.  He wrote that he was seeking an effective date of September 18, 2008.  In a November 2016 rating decision, the RO assigned an effective date of September 18, 2008 for bilateral hearing loss, evaluated as noncompensable.  As this decision represents a full grant of the benefits sought with respect to this claim for an earlier effective date, this matter is not before the Board for consideration.  See Grantham, supra.  

Thus, as to both tinnitus and hearing loss, the benefits sought on appeal have already been allowed, and there is no case or controversy for the Board to adjudicate.  Consequently, the claims on appeal are dismissed.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed).







						(CONTINUED ON NEXT PAGE)
ORDER

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


